Action for personal injuries due to plaintiff’s being struck by a cake of ice ejected across the platform maintained in defendant’s ice plant. Judgment of the County Court of Dutchess county in favor of the plaintiff and order denying defendant’s motion for a new trial reversed on the law and a new trial ordered, costs to abide the event. The court erred in excluding evidence that defendant’s plant was constructed in accordance with uniform construction of similar plants manufacturing ice. It also erred in excluding defendant’s proof that no similar accident had happened. Of course such testimony, while pertinent to the issue of defendant’s negligence, would not be conclusive if the jury found that the situation maintained *765by the defendant was in fact negligently maintained. Its exclusion, however, was prejudicial error. Lazansky, P. J., Carswell, Seudder, Tompkins and Johnston, JJ., concur.